Exhibit 4.18 HORIZON FINANCIAL CORP. AND WILMINGTON TRUST COMPANY, AS TRUSTEE INDENTURE % JUNIOR SUBORDINATED DEBENTURES DUE 20 DATED AS OF , 20 TABLE OF CONTENTS INDENTURE 1 RECITALS 1 ARTICLE I DEFINITIONS 1 SECTION 1.1DEFINITIONS OF TERMS. 1 ARTICLE II ISSUE, DESCRIPTION, TERMS, CONDITIONSREGISTRATION AND EXCHANGE OF THE DEBENTURES 7 SECTION2.1 DESIGNATION AND PRINCIPAL AMOUNT. 7 SECTION2.2 MATURITY. 7 SECTION2.3 FORMAND PAYMENT. 8 SECTION2.4 INTENTIONALLY LEFT BLANK. 8 SECTION2.5 INTEREST. 8 SECTION2.6 EXECUTION AND AUTHENTICATIONS. 9 SECTION2.7 REGISTRATION OF TRANSFER AND EXCHANGE. 9 SECTION2.8 TEMPORARY DEBENTURES. 10 SECTION2.9 MUTILATED, DESTROYED, LOST OR STOLEN DEBENTURES. 10 SECTION2.10 CANCELLATION. 11 SECTION2.11 BENEFIT OF INDENTURE. 11 SECTION2.12 AUTHENTICATING AGENT. 11 ARTICLE IIIREDEMPTION OF DEBENTURES 12 SECTION3.1 REDEMPTION. 12 SECTION3.2 SPECIAL EVENT REDEMPTION. 12 SECTION3.3 OPTIONAL REDEMPTION BY COMPANY. 12 SECTION3.4 NOTICE OF REDEMPTION. 12 SECTION3.5 PAYMENT UPON REDEMPTION. 13 SECTION3.6 NO SINKING FUND. 13 ARTICLE IV EXTENSION OF INTEREST PAYMENT PERIOD 14 SECTION4.1 EXTENSION OF INTEREST PAYMENT PERIOD. 14 SECTION4.2 NOTICE OF EXTENSION. 14 ARTICLE V PARTICULAR COVENANTS OF THE COMPANY 14 SECTION5.1 PAYMENT OF PRINCIPAL AND INTEREST. 14 SECTION5.2 MAINTENANCE OF AGENCY. 14 SECTION5.3 PAYING AGENTS. 15 SECTION5.4 APPOINTMENT TO FILL VACANCY IN OFFICE OF TRUSTEE. 16 SECTION5.5 COMPLIANCE WITH CONSOLIDATION PROVISIONS. 16 SECTION5.6 LIMITATION ON TRANSACTIONS. 16 SECTION5.7 COVENANTS AS TO THE TRUST. 16 SECTION5.8 COVENANTS AS TO PURCHASES. 17 SECTION5.9 WAIVER OF USURY, STAY OR EXTENSION LAWS. 17 ii ARTICLE VI DEBENTUREHOLDERS’ LISTS AND REPORTS BY THE COMPANY AND THE TRUSTEE 17 SECTION6.1 COMPANY TO FURNISH TRUSTEE NAMES AND ADDRESSES OF DEBENTUREHOLDERS. 17 SECTION6.2 PRESERVATION OF INFORMATION COMMUNICATIONS WITH DEBENTUREHOLDERS. 17 SECTION6.3 REPORTS BY THE COMPANY. 17 SECTION6.4 REPORTS BY THE TRUSTEE. 18 ARTICLE VII REMEDIES OF THE TRUSTEE AND DEBENTUREHOLDERS ON EVENT OF DEFAULT 18 SECTION7.1 EVENTS OF DEFAULT. 18 SECTION7.2 COLLECTION OF INDEBTEDNESS AND SUITS FOR ENFORCEMENT BY TRUSTEE. 19 SECTION7.3 APPLICATION OF MONEYS COLLECTED. 20 SECTION7.4 LIMITATION ON SUITS. 21 SECTION7.5 RIGHTS AND REMEDIES CUMULATIVE; DELAY OR OMISSION NOT WAIVER. 21 SECTION7.6 CONTROL BY DEBENTUREHOLDERS. 22 SECTION7.7 UNDERTAKING TO PAY COSTS. 22 SECTION7.8 DIRECT ACTION; RIGHT OF SET-OFF. 22 ARTICLE VIII FORMOF DEBENTURE AND ORIGINAL ISSUE SECTION 23 SECTION8.1 FORMOF DEBENTURE. 23 SECTION8.2 ORIGINAL ISSUE OF DEBENTURES. 23 ARTICLE IX CONCERNING THE TRUSTEE 23 SECTION9.1 CERTAIN DUTIES AND RESPONSIBILITIES OF THE TRUSTEE. 23 SECTION9.2 NOTICE OF DEFAULTS. 24 SECTION9.3 CERTAIN RIGHTS OF TRUSTEE. 24 SECTION9.4 TRUSTEE NOT RESPONSIBLE FOR RECITALS, ETC. 26 SECTION9.5 MAYHOLD DEBENTURES. 26 SECTION9.6 MONEYS HELD IN TRUST. 26 SECTION9.7 COMPENSATION AND REIMBURSEMENT. 26 SECTION9.8 RELIANCE ON OFFICERS’ CERTIFICATE. 27 SECTION9.9 DISQUALIFICATION: CONFLICTING INTERESTS. 27 SECTION9.10 CORPORATE TRUSTEE REQUIRED; ELIGIBILITY. 27 SECTION9.11 RESIGNATION AND REMOVAL; APPOINTMENT OF SUCCESSOR. 27 SECTION9.12 ACCEPTANCE OF APPOINTMENT BY SUCCESSOR. 28 SECTION9.13 MERGER, CONVERSION, CONSOLIDATION OR SUCCESSION TO BUSINESS. 29 SECTION9.14 PREFERENTIAL COLLECTION OF CLAIMS AGAINST THE COMPANY. 29 ARTICLE X CONCERNING THE DEBENTUREHOLDERS 29 SECTION10.1 EVIDENCE OF ACTION BY HOLDERS. 29 SECTION10.2 PROOF OF EXECUTION BY DEBENTUREHOLDERS. 29 SECTION10.3 WHO MAYBE DEEMED OWNERS. 30 SECTION10.4 CERTAIN DEBENTURES OWNED BY COMPANY DISREGARDED. 30 SECTION10.5 ACTIONS BINDING ON FUTURE DEBENTUREHOLDERS. 30 ARTICLE XI SUPPLEMENTAL INDENTURES 30 SECTION11.1 SUPPLEMENTAL INDENTURES WITHOUT THE CONSENT OF DEBENTUREHOLDERS. 30 SECTION11.2 SUPPLEMENTAL INDENTURES WITH CONSENT OF DEBENTUREHOLDERS. 31 iii SECTION11.3 EFFECT OF SUPPLEMENTAL INDENTURES. 31 SECTION11.4 DEBENTURES AFFECTED BY SUPPLEMENTAL INDENTURES. 32 SECTION11.5 EXECUTION OF SUPPLEMENTAL INDENTURES. 32 ARTICLE XII SUCCESSOR CORPORATION 32 SECTION12.1 COMPANY MAYCONSOLIDATE, ETC. 32 SECTION12.2 SUCCESSOR CORPORATION SUBSTITUTED. 33 SECTION12.3 EVIDENCE OF CONSOLIDATION, ETC. TO TRUSTEE. 33 ARTICLE XIII SATISFACTION AND DISCHARGE 33 SECTION13.1 SATISFACTION AND DISCHARGE OF INDENTURE. 33 SECTION13.2 DISCHARGE OF OBLIGATIONS. 33 SECTION13.3 DEPOSITED MONEYS TO BE HELD IN TRUST. 34 SECTION13.4 PAYMENT OF MONIES HELD BY PAYING AGENTS. 34 SECTION13.5 REPAYMENT TO COMPANY. 34 ARTICLE XIV IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS 34 SECTION14.1 NO RECOURSE. 34 ARTICLE XV MISCELLANEOUS PROVISIONS 35 SECTION15.1 EFFECT ON SUCCESSORS AND ASSIGNS. 35 SECTION15.2 ACTIONS BY SUCCESSOR. 35 SECTION15.3 SURRENDER OF COMPANY POWERS. 35 SECTION15.4 NOTICES. 35 SECTION15.5 GOVERNING LAW. 35 SECTION15.6 TREATMENT OF DEBENTURES AS DEBT. 35 SECTION15.7 COMPLIANCE CERTIFICATES AND OPINIONS. 35 SECTION15.8 PAYMENTS ON BUSINESS DAYS. 36 SECTION15.9 CONFLICT WITH TRUST INDENTURE ACT. 36 SECTION15.10 COUNTERPARTS. 36 SECTION15.11 SEPARABILITY. 36 SECTION15.12 ASSIGNMENT. 36 SECTION15.13 ACKNOWLEDGMENT OF RIGHTS; RIGHT OF SETOFF. 36 ARTICLE XVI SUBORDINATION OF DEBENTURES 37 SECTION16.1 AGREEMENT TO SUBORDINATE. 37 SECTION16.2 DEFAULT ON SENIOR DEBT, SUBORDINATED DEBT OR ADDITIONAL SENIOR OBLIGATIONS. 37 SECTION16.3 LIQUIDATION; DISSOLUTION; BANKRUPTCY. 37 SECTION16.4 SUBROGATION. 38 SECTION16.5 TRUSTEE TO EFFECTUATE SUBORDINATION. 39 SECTION16.6 NOTICE BY THE COMPANY. 39 SECTION16.7 RIGHTS OF THE TRUSTEE HOLDERS OF SENIOR INDEBTEDNESS. 39 SECTION16.8 SUBORDINATION MAYNOT BE IMPAIRED. 40 iv CROSS-REFERENCE TABLE SECTIONOR TRUST INDENTURE ACT SECTIONOF OF 1939, AS AMENDED INDENTURE 310(a) 9.10 310(b) 9.9 9.11 310(c) Not Applicable 311(a) 9.14 311(b) 9.14 311(c) Not Applicable 312(a) 6.1 6.2(a) 312(b) 6.2(c) 312(c) 6.2(c) 313(a) 6.4(a) 313(b) 6.4(b) 313(c) 6.4(a) 6.4(b) 313(d) 6.4(c) 314(a) 6.3(a) 314(b) Not Applicable 314(c) 15.7 314(d) Not Applicable 314(e) 15.7 314(f) Not Applicable 315(a) 9.1(a) 9.3 315(b) 9.2 315(c) 9.1(a) 315(d) 9.1(b) 315(e) 7.7 316(a) 1.1 7.6 316(b) 7.4(b) 316(c) 10.1(b) 317(a) 7.2 317(b) 5.3 318(a) 15.9 Note: This Cross-Reference Table shall not, for any purpose, be deemed to be a part of the Indenture. v Exhibit INDENTURE INDENTURE, dated as of , 20, between Horizon Financial Corp., a Washington corporation (the “Company”) and Wilmington Trust Company, as trustee (the “Trustee”); RECITALS WHEREAS, for its lawful corporate purposes, the Company has duly authorized the execution and delivery of this Indenture to provide for the issuance of securities to be known as its % Junior Subordinated Debentures due 20 (hereinafter referred to as the “Debentures”), the form and substance of such Debentures and the terms, provisions and conditions thereof to be set forth as provided in this Indenture; WHEREAS,
